MOISE, Justice
(dissenting).
I am not attacking persons but opinions, not motives but reasons, not judges but decisions. Therefore, any appearance of criticism as distinguished from earnest presentment would be an error of the mind, not of the heart.
I cannot subscribe to the majority view— to the doctrine of total disfranchisement of these electors because of an accident — the spilling of ink on the official ballots, both the voters and the commissioners being free of fault. The rule adopted is as unholy as it is contrary to the natural law — that the lesser should not control the greater. The ink splotches were nonuniform, and an inspection of the ballots will show that there were no distinguishing marks placed thereon that would- identify the voter. By judicial commity, we should bow to our own decisions bearing directly on the vital substance of the issue — the so-called distinguishing marks. In Turregano v. Whittington, 132 La. 455, 459, 61 So. 525, we said that it must be a mark intending to identify the ballot, not the result of an accident.
Since neither the voter nor the commissioner placed the mark on the ballot — who wanted to identify whom ?
“A distinguishing mark prohibited by the law is such a mark as will separate and distinguish the particular ballot from other ballots cast at the election. It is some sort of mark put on a ballot to indicate who cast it and to furnish means of evading the law as to secrecy. * * *” American Jurisprudence, Vol. 18, at page 312.
Further, the uniform holding in Louisiana where the courts were called upon to consider the irregularities on the ballots was where the voter made the identifying marks. Jacobs v. Cutrer, 17 La.App. 383, 136 So. 119; Perez v. Cognevich, 156 La. 331, 100 So. 444; Crooks v. Chevallier, La.App., 156 So. 586; Hendry v. Democratic Executive Committee, 128 La. 465, 54 So. 943; Owens v. Woods, 8 La.App. 194; Nolan v. Martin, 8 La.App. 202; Brantley v. Smith, 6 La.App. 182; Courtney v. Abels, 205 La. 559, 17 So.2d 824; State ex rel. Bender v. Delery, La.App., 3 So.2d 204; Bell v. Guenard, 194 La. 956, 195 So. 504; Hebert v. Landry, La.App., 193 So. 406 and State ex rel. Mize v. McElroy, Returning Officer, 44 La.Ann. 796, 11 So. 133, 16 L.R.A. 278.
“A ballot is not, as a general rule vitiated by marks which were placed thereon accidentally, or without the knowledge or consent of the voter.” McGrane v. Nez Perce *1054County, 18 Idaho 714, 112 P. 312, 32 L.R.A., N.S., 730; Am.Jur., Vol. 18, p. 316.
Here three hundred electors were disenfranchised of what we hold in this Democracy to be a God-given right. They were disenfranchised because of an undesigned designer or an uncaused cause — an accident in transit.
I, therefore, respectfully dissent.